Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US2016/0164489 A1).

In regards to claims 1-9 and 13-18 and 20, Shin et al. teaches in Fig. 12 a bulk acoustic wave filter (2000) comprising:
A first bulk acoustic wave resonance structure (2200); and 
A second bulk acoustic wave resonance structure (2100).
Based on related Fig. 1, each bulk acoustic wave resonance structure is disposed on a silicon substrate (110), and a silicon oxide insulating layer (130) is disposed on the substrate. Based on Fig. 1 each resonator will have a respective air cavity (140) forming a first cavity and a second cavity, wherein the first cavity and the second cavity are defined by sidewalls of the insulating layer and a top surface of the substrate; 
The first and second bulk acoustic wave resonance structure formed on the respective first and second cavities comprise a respective first and second tuning structure (middle portion of 130 formed under the respective resonance structure, the first tuning structure associated with resonance structure 2200 and the second tuning structure associated with the resonance structure 2100, wherein the tuning structure is integrally formed with the side walls formed by the insulating layer). Both the first and second resonance structures will have respective bottom electrode (i.e. forming first and second “bottom” electrodes) disposed on their respective tuning structure, with a respective piezoelectric layer (i.e. forming 
Based on Fig. 12, the first tuning structure (2230) associated with resonance structure (2200) has a thickness which is different/greater than the second tuning structure (2130) associated with the second resonance structure (2100) {i.e. the distance between the first tuning structure and the substrate will be less than the distance between the second tuning structure and the substrate). 
In regards to claims 10, 11 and 19, Shin et al. teaches in Paragraph [0048], that the first and second tuning structure can be made from tungsten. 

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Shin et al. as disclosed above. However Shin et al. does not teach: in regards to claim 12, wherein the first frequency tuning structure and the first bottom electrode are made of a same material. Thus the applicants claimed invention has been determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843